Case: 6:17-cr-00036-CHB-HAI Doc #: 157 Filed: 09/10/19 Page: 1 of 2 - Page ID#: 801
                                                                   Eastern District of Kentucky
                      UNITI<:D STATES DISTRICT COURT                       FILED
                      EASTERN DISTRICT OF KENTUCKY
                             SOUTHERN DIVISION                             SEP 10 2019
                                  LONDON                                     ATLONOON
                                                                          !\OBERT R. CARR
                                                                      CLERK U.S. DISTRICT COURT

 CRIMINAL ACTION NO. 6:17-36-GFVT

 UNITED STATES 01<' AMERICA                                             PLAINTIFF


 V.                             VERDICT FORM


 RODNEY SCOTT PHELPS                                                 DEFENDANT

                                   * * * * *
       We, the jury, find the Defendant, RODNEY SCOTT PHELPS, as to:


 COUNT 1:                GUII,TY   '
                                       X          NOT GUII,TY

 COUNT 2:                GUILTY  X                NOT GUILTY

 COUNT 3:                GUILTY__ X               NOT GUILTY

 COUNT 4:                GUILTY X                 NO'f GCILTY

 COUNT 5:                GUILTY        X          NOT GUILTY

 COUNT 6:                GUILTY        x,         NOT GUILTY

 COUNT 7:                GUILTY /~     :x         NOT GUILTY

 COUNT 8:                GUILTY        X          NOT GUILTY

 COUNT 9:                GUILTY_    X-            NOT GUILTY

 COUNT 10:               GUILTY    _x             NOT GUILTY

 COUNT 11:               GUILTY-A-                NOT GUILTY - - - - - -

 COUNT 12:               GUILTY        X          !\'.OT GUILTY

 COUNT 13:               GUILTY        ,x         NOT GUILTY
                                            17
.•   Case: 6:17-cr-00036-CHB-HAI Doc #: 157 Filed: 09/10/19 Page: 2 of 2 - Page ID#: 802


                 ) /!
                /./
                 'V1'
     DATE



     FOREPERSON'S JUROR NLMBER




                                            18
